Citation Nr: 1810344	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-15 207		DATE
		

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing loss to an extent recognized as a disability for VA purposes.

2.  Symptoms of bilateral hearing loss were not chronic in service and have not been continuous since service separation, and the current bilateral hearing loss disability did not manifest to a degree of 10 percent within one year of service separation and is not related to exposure to acoustic trauma or other injury or event in service.

3.  Tinnitus did not first manifest during active service and has not been continuous since service separation, and any current tinnitus did not manifest to a degree of 10 percent within one year of service separation and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1131, 1154(b), 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from September 1965 to September 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for the claimed disabilities.

The Board remanded the issues in November 2014 to afford the Veteran a VA audiological examination and obtain a medical opinion on the nature and etiology of the claimed hearing loss and tinnitus.  The Veteran subsequently had such an examination in June 2015, and an addendum medical opinion was provided in March 2016.  

In May 2017, the Board remanded the issues again to schedule the Veteran for a requested Board videoconference hearing.  A hearing was subsequently scheduled in July 2017, but the Veteran failed to report to the hearing without explanation.  
The Board therefore finds there has been substantial compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Stegall v. West, 11 Vet. App. 268 (1998).

Service connection for bilateral hearing loss and tinnitus

The Veteran contends that his hearing loss and tinnitus were caused by operating radios and teletyping during active service.  See the May 2009 application for compensation.

Law and Regulations

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

Diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures puretone threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  The determination of whether a Veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385. 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  In Hensley, the Court explained that the threshold for normal hearing is from zero to 20 decibels and that higher threshold levels indicate some degree of hearing loss.  See 5 Vet. App. at 157.

Hearing Loss

The Veteran currently has a bilateral sensorineural hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  In February 2015, the Veteran was afforded a VA audiological examination, which reflected the following puretone thresholds, in decibels:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
40
50
LEFT
15
20
30
50
55

The Veteran's speech recognition score using the Maryland CNC Test was 100 percent in the right ear and 98 percent in the left ear.  The diagnosis was bilateral sensorineural hearing loss.

The preponderance of the evidence, however, establishes that the bilateral sensorineural hearing loss is not due to or related to service, to include noise exposure in service.  

The standard for measuring auditory thresholds changed as of October 1967, after the Veteran's period of service.  Prior to November 1967, military audiometric results were reported in American Standards Association (ASA) units.  VA used ASA units prior to July 1966.  In July 1966, however, VA adopted International Organization Standardization (ISO) units, and the military followed suit in November 1967.  The current definition for a hearing loss disability found at 38 C.F.R § 3.385 is based on ISO units.  

Thus, the Veteran's May 1965 audiogram, conducted upon enlistment into the Army, reflected the following puretone thresholds, in decibels:

[The figures in parentheses represent the original ASA units, and are provided for data comparison purposes.] 
 



HERTZ



500
1000
2000
3000
4000
RIGHT
15 (0)
10 (0)
10 (0)
--
0 (-5)
LEFT
25 (10)
15 (5)
10 (0)
--
20 (25)

The Veteran's ears and ear drums were noted to be normal upon entrance to service, and he denied having any ear trouble in a report of medical history.  Service treatment records (STRs) are silent for complaints, diagnosis, or treatment of hearing loss during service.  

In a June 1967 separation examination, the following puretone thresholds, in decibels, were noted:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
20 (5)
10 (0)
10 (0)
--
5 (0)
LEFT
20 (5)
10 (0)
20 (10)
--
20 (25)

The Veteran was also noted to have clinically normal ears and ear drums, and he again denied having any ear trouble in a report of medical history.   Thus, neither ear demonstrated the criteria of 38 C.F.R. § 3.385 to be considered a hearing loss disability at the time the Veteran separated from service.  See also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (explaining that the threshold for normal hearing is from zero to 20 decibels).  The Board notes that although the left ear threshold at 4000 hertz was elevated under Hensley, the Court has explained that if the degree of hearing loss noted on entrance medical examinations do not meet VA's definition of a disability for hearing loss under 38 C.F.R. § 3.385, then the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 28   (2016).  Accordingly, the Veteran's hearing in the left ear should be considered normal on entrance and at separation.

There is also no medical evidence showing symptoms or a diagnosis of sensorineural hearing loss within one year from service separation in September 1967 to establish presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309(a).  Rather, the earliest evidence of hearing loss was the Veteran's claim for compensation, which he filed in May 2009.  This claim was filed more than 40 years after the Veteran separated from service.  Therefore, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(a) is not warranted. 

The Board has also considered the provisions of 38 C.F.R. § 3.303(b).  While the Veteran has provided testimony as to continuous decreased hearing, the record does not support his assertions regarding the etiology of the hearing loss.  The weight of the evidence shows that there were no chronic symptoms of hearing loss during service or continuous symptoms of hearing loss since service.  The June 1966 service separation examination shows that the Veteran did not have any hearing loss for VA purposes upon separation from active service.  The STRs do not document hearing loss symptoms or complaints, and the Veteran did not report having any ear trouble or hearing loss in his separation examination.  In fact, on his June 1966 report of medical history, the Veteran denied any history of ear trouble or running ears, and in a February 2010 VA examination the Veteran reported that the onset of his hearing loss occurred gradually "about 15 years or so" prior.  Furthermore, more than 40 years passed between the Veteran's discharge from service and the first objective evidence of hearing loss documented in a February 2010 VA examination.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The weight of the competent and credible evidence does not establish chronic and continuous symptoms of bilateral hearing loss in service or continuously after service.  The STRs do not document any complaints of hearing loss.  The Veteran has not provided any lay evidence that documents continuous hearing loss symptoms since service; he has only asserted that the current hearing loss is related to service.  He has not provided any medical evidence documenting continuous symptom since service.  Thus, service connection for bilateral hearing loss on a presumptive basis under 38 C.F.R. § 3.303(b) is not warranted. 

The Board also finds that the weight of the competent and credible evidence establishes that the current bilateral hearing loss is not medically related to active service.  As noted above, the Veteran himself has asserted that his hearing loss started in approximately the 1990s, and the February 2010 VA examiner opined that the current hearing loss was not related to the Veteran's military noise exposure.  The rationale was that the Veteran had normal hearing when he was discharged from service.

The Board remanded the issue to obtain a more thorough medical opinion on the etiology of the Veteran's current hearing loss.  The VA audiologist who conducted the June 2015 examination reiterated that it was not at least as likely as not that the Veteran's hearing loss was caused by or a result of an event in military service because hearing tests conducted upon entrance and discharge revealed normal hearing and STRs were silent for documentation regarding any hearing loss.

A medical opinion addendum was obtained in March 2016 from the same audiologist who conducted the June 2015 VA examination.  She explained that even considering conversion from ISO to ASA units, there was no evidence of significant threshold shifts in service.  The examiner also asserted that the Institute of Medicine Study (2005), "Noise and Military Service:  Implications for hearing Loss and Tinnitus," indicates that although definitive studies have not been performed, it is unlikely based on the anatomical and physiological data available on the recovery process following noise exposure that delayed-onset hearing loss and tinnitus occurred.

The Board finds that the VA examiners' opinions, particularly the opinion obtained in March 2016, to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The examiners' opinions were rendered after reviewing the Veteran's claims file, which included STRs; soliciting a medical history from the Veteran; and conducting a physical examination of the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Although the February 2010 opinion was not a sufficient basis on which to adjudicate the claim on its own, it is consistent with the March 2016 more thorough medical opinion.  The VA examiners provided the facts and rationale on which they based their opinions.  The probative value of the VA examiners' opinions are further bolstered by their consistency with the evidence in the claims file.  The opinions are therefore probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran has made a general assertion that his hearing loss is related to noise exposure in service.  The Board, however, cannot rely on the Veteran's general assertions as to medical nexus to service because although he is competent to report decreased hearing, he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of hearing loss.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation in this case involves a complex medical issue, requiring knowledge of the types and presentation of hearing loss and interpretation of testing and the Veteran has been shown to have the medical expertise required to address such an issue.  Moreover, there is no medical opinion to contradict the conclusions of the VA examiners.  As such, there is no competent medical evidence to establish a nexus between the current bilateral hearing loss and any documented event or incident of service. 

There can be no doubt that the Veteran rendered honorable and faithful service for which the Board is grateful, and that he is sincere in his belief that his hearing loss is related to the noise he heard in service.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted for hearing loss.  The Board has weighed the evidence of record, and finds that the preponderance of the evidence is against a finding that the bilateral sensorineural hearing loss is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  

Tinnitus

The Veteran is considered competent to report the observable manifestations of his tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He competently and credibly reports experiencing tinnitus.  Accordingly, the Board finds that the threshold element for service connection, a current disability, has been established.  

However, the evidence of record is insufficient to establish a nexus between current tinnitus and service.  STRs, including the separation from service examination, do not document any complaints, symptoms, or findings of tinnitus.  There is no documented complaint or finding of tinnitus until Veteran's may 2009 claim for compensation, which was filed more than 40 years after the Veteran separated from service.    

Moreover, in the February 2010 VA examination, the Veteran indicated that he was not sure of the exact onset of his tinnitus, but that he heard the noises "about once a week" for about 10 minutes, and that he was not sure what caused the noise.  The examiner opined that based on the fact that the Veteran had normal hearing upon discharge from the military, his tinnitus was not related to his military noise exposure.  In the June 2015 VA examination, the Veteran stated that his tinnitus began sometime during his active service, and that it currently occurred intermittently in both ears a few days a week and lasted for an intermittent duration of time.  The examiner opined that the etiology of the Veteran's tinnitus was secondary to his hearing loss.  The examiner clarified in March 2016, that there was no objective evidence of a noise injury in service, and therefore no evidence that the Veteran's tinnitus was related to service.

The Board finds the medical evidence generated at the time of the Veteran's period of service, including the Veteran's statements and responses on medical questionnaires, to be highly probative.  These records were created contemporaneously with the Veteran's period of service and contain information that is inherently more reliable than that recorded at a later time.  Further, while the Veteran has made statements alleging a nexus in connection with his current claim, he has also supplied a somewhat contradictory statement indicating that he could not recall when the tinnitus started.  Finally, no competent and credible opinion connecting tinnitus to service is offered by any medical professional.

The Board recognizes that the Veteran's belief that his tinnitus his related to service is potentially competent opinion evidence.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the question of a nexus in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Here, the Veteran is not reporting an observed cause and effect relationship; he is noting established facts (noise, current diagnosis) and drawing a reasoned conclusion.  Unfortunately, he lacks the specific knowledge and training that would inform such reasoning and permit a competent opinion on the etiology of a disease that arose quite remotely from the potential injury.  Moreover, as stated above, he has made somewhat contradictory statements about the onset of his tinnitus, indicating initially that he could not recall its onset and more recently that it started in service.

In light of the above, the Board finds that the preponderance of the evidence is against a finding that the tinnitus is related to service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	N. Nelson, Associate Counsel

Copy mailed to:  Texas Veterans Commission

Department of Veterans Affairs


